Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Remarks
The amendment filed on December 20, 2021 cancelling all previous claims and submitting 18 new claims has rendered the previous rejections moot.

Amended application filed on December 20, 2021 does not address previously stated objection to the Specification and a such is repeated below.

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:  ACTIVE RECEPTACLE COVER   See MPEP § 606.01.
                                            
The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Double Patenting
Claims 31-34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8 and 9 of  US 8,668,347 in view of Soules (US 6,423,900).
PATENTED CLAIM                READS ON                    PENDING CLAIM
1 and  8
31
INHERENT – SEE NOTE (A) BELOW
32, 33 and 36
1 – FIRST, SECOND TRANSMISSION TABS
34 – SEE NOTE (B) BELOW


(A)	Electrical receptacles in the United States have two standard voltage amounts: 120 V and 240 V.   A USB socket has four pins, and a USB cable has four wires. The inside pins carry data, and the outside pins provide a 5-volt power supply. 
Therefore the power supply within a USB receptacle is inherently low in comparison to a standard electrical receptacle.
Also electrical receptacles are designed to accommodate removable devices.

(B) 	However US 8,668,347 does not claim the orientation of the transmission tabs.
	Soules shows an analogous faceplate 10 having transmission tabs 12, 13 in a horizontal configuration and another faceplate 30  having transmission tabs 32, 33 in a vertical configuration.
	It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to orient the transmission tabs in a configuration that allowed for other design constraints as shown by Soules.

Claims 21, 23, 24, 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 11-14 of US 10,136,534.
PATENTED CLAIM                READS ON                    PENDING CLAIM
1 - CIRCUITRY
21 and 24 – VOLTAGE CONVERSION
2 and 3
30
11 and 12
24
13
23
14
31


Claims 27 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27 and 31 of US 10,687,432.
PATENTED CLAIM                READS ON                    PENDING CLAIM
1  and 13
31
18 and 19
27


Although the claims at issue are not identical given the varied dependencies and current broadening of scope; they are not patentably distinct from each other because the device in and of itself is patented and claimed as such. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30 are rejected under 35 U.S.C. §112, 1st paragraph because the specification, while being enabling for “conductive fasteners” which serve for electrical connections, does not reasonably provide enablement for the claimed “power terminal”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to definitively ascertain what is intended as the power terminal  commensurate in scope with these claims. 
For examination purposes the claimed power terminal will be interpreted as the disclosed conductive fasteners.

Claim 21 also states in part “the faceplate comprising: at least one power transmission tab and at least one power receptacle”.  
Paragraph [0046] of the Pre-Grant Publication US 2021/0212227 contains the only reference to a power receptacle;
“a cover or plate may be configured to be operably connected to a power receptacle, such as an outlet or switch.”

Clearly defining the power receptacle is an outlet or a switch and is not part of the faceplate as claimed.  Claim 21 provides for an electrical receptacle or electrical switch in the preamble.
For examination purposes the limitation pertaining to the “at least one power receptacle” will be considered redundant.

Claims 21-30 and 35-37 are  rejected under 35 U.S.C. §112, 2nd  paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention
9a.	Claim 21 states in part “the at least one line power receptacle” which lacks antecedent basis.
9b.	Claims 25 and 35 provide antecedent basis for at least one “electronic device” and a “device”.  Claims 27 and 37 state the “device” is at least one of a sensing device (sensor) and a light source which are electronic devices which do not require line power voltage.  It seems claims 27 and 37 should state the –electronic device-, which is how it will be interpreted for examination purposes.
9c.	Claims 29 and 30 depend from non-existent claim 1.  For examination purposes will be interpreted as depending from claim 21.

Claim Rejections - 35 USC § 102 - § 103
Claims 21-30  are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as unpatentable over Soules (US 6,423,900).

With respect to Claims 21 and 30; Soules discloses a faceplate 44 covering an electrical receptacle and/or an electrical switch 40 retained inside a receptacle box [Col. 1, lines 25-27], the faceplate comprising: a plurality of power transmission tabs 45, 45’ arranged in a horizontal configuration [Fig. 9] 45 is in contact with at least one conductive terminal 46 disposed on the electrical receptacle and/or on the electrical switch 40, and electrical power flowing from the at least one conductive terminal 46 through the at 


least one power transmission tab 45 electrifies [[the]] at least one line power receptacle of the faceplate [Col. 9, lines 5-25].  

With respect to Claim 22; Soules discloses the at least one 43 is GFI rated.  

With respect to Claim 23; Soules discloses the faceplate 44 is coupled to at least one electrical device 55.  

With respect to Claim 24; Soules discloses line power voltage is converted to low voltage inside the faceplate [Col. 9, lines 5-25].  
  
With respect to Claim 25; Soules discloses power flowing to the faceplate 44 energizes at least one electronic device 55 receiving low voltage other than a device coupled to receive line power voltage [Col. 9, lines 19-25].   
 
With respect to Claim 26; Soules discloses the device [not shown] is detachably coupled to the faceplate [at 43].  

With respect to Claims 27 and 28; Soules discloses the electronic device is a sensing device coupled to the faceplate triggers activation of a light source [Col. 9, lines 66+].    

With respect to Claim 29; Soules discloses the faceplate 44 is coupled to at least one light emitting device 56.  



Claims 31-35, 37 and 38  are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Soules (US 6,423,900) in view of Manning (US 2012/0170342).

With respect to Claims 31-34; Soules shows a faceplate 44 for covering an electrical receptacle and/or an electrical switch 40 retained inside a receptacle box [Col. 1, lines 25-27], the faceplate 44 comprising: a plurality of power transmission tabs 45, 45’ arranged in a horizontal configuration [Fig. 9] in contact with at least one conductive terminal 46 disposed on the electrical receptacle and/or the electrical        switch 40, and electrical power flowing from the at least one electrical conductive terminal 46 through the at least one power transmission tab 45 is converted to low voltage inside the faceplate [Col. 9, lines 5-25] and electrifies a load 55.  
	However Soules does not show or teach the faceplate comprising at least one USB receptacle electrified by transmission conducted through the power transmission tab.
	Manning shows a faceplate 122 comprising a USB receptacle 102 having a low voltage [0029] is electrified by transmission conducted through an analogous power transmission tab [0027].
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify the faceplate shown by Soules to further include a USB receptacle as taught by Manning thereby providing an easy modification to existing AC fixtures that enables meeting current demands pertaining to DC powered USB devices.

With respect to Claim 35; Soules as modified by Manning to further include a USB receptacle has been discussed above.  Soules further shows power flowing to the faceplate 44 energizes at least one electrical device 55.


With respect to Claims 37 and 38; Soules discloses the electronic device is a sensing device coupled to the faceplate triggers activation of a light source [Col. 9, lines 66+].   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire              THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833